DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on February 3, 2020 has been acknowledged. 
Claims 1 and 16 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4, 6 – 7, 10 – 12, 16 and 18 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilmurray et al. (Hereinafter Kilmurray) (US 2010/0127857).

As per claims 1, 7 and 16, (the Examiner notes that claim 7 languages were used for this particular rejection because claim 7 has narrowest claim languages among independent claims), Kilmurray discloses a vehicle system, comprising: 
one or more controllers, programmed to responsive to detecting the vehicle enters an OFF state, activate a wake monitor connected to an in-vehicle network to monitor for activities (See at least paragraph 43, 51, 56 and figure 1 - 3; via wake up circuit connected to in vehicle network activate when ignition is off);
 responsive to detecting the in-vehicle network switches from a sleep mode into a wakeup mode, identify the in-vehicle network wakeup is initiated from an electronic controller unit (ECU) requesting to communicate, record an ECU communication via the in-vehicle network and store the ECU communication in a storage of the wake monitor (See at least figure 1 - 2, and paragraph 8 – 9, 11 – 14, 18 – 19, 30 – 35 and 48 – 51; via detecting sleep mode to wake up mode in wake-up circuit, the wake-up circuit collects data from ECUs and other vehicle system and stores data in data loggers so when vehicle is at start up, the ECU information can be outputted and maximized for start up. The wake up circuit receives data from ECU to wake up and send output data to data logger and data logger sends wake up log data to ECU); and 
responsive to detecting vehicle enters one of an ON state or an accessory (ACC) state, load the ECU communication from the storage and send the ECU communication to a server (See at least figure 1 - 2, and paragraph 8 – 9, 11 – 14, 17 – 19, 48 – 51 and 67; via detecting sleep mode to wake up mode in wake-up circuit, the wake-up circuit collects data from ECUs and other vehicle system and stores data in data loggers so when vehicle is at start up, the ECU information can be outputted and maximized for start up. Figure 1 and paragraph 67 further discloses the diagnostic data collected from ECU is being send to servers (diagnostic system)).  

As per claims 2, 12 and 19, Kilmurray discloses element of: wherein the controller is further programmed to responsive to detecting the vehicle enters ON state, deactivate monitoring to the in- vehicle network (See at least paragraph 56 – 58).   

As per claims 4, 11 and 18, Kilmurray discloses element of: wherein the recorded ECU communication include at least one of: time of in-vehicle network wakeup, identity of a source ECU causing the wakeup, or identities of ECUs involved in communication via the in-vehicle network during the in-vehicle network wakeup (See at least figure 3, paragraph 8 - 10).  

As per claims 6 and 10, Kilmurray discloses element of: wherein the in-vehicle network includes at least one of: a controller area network (CAN), an Ethernet network, or a media-oriented system transport (MOST) (See at least paragraph 15).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 8 - 9, 13 – 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmurray in view of Wheatley et al. (Hereinafter Wheatley) (US 2010/0120373).


As per claims 3, and 13, Kilmurray discloses all the elements of the claimed invention but does not explicitly discloses element of: wherein the controller is further programmed to send the recorded ECU communication via a telematic control unit (TCU). 
Wheatley teaches element of: wherein the controller is further programmed to send the recorded ECU communication via a telematic control unit (TCU) (See at least figure 1 and praragraph 24 – 27).
Both Kilmurray and Wheatley are in endeavored art of detecting vehicle data form ECU and other input source while the car is turned off, store the vehicle data and send the data out when the car is ignited or on mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the controller is further programmed to send the recorded ECU communication via a telematic control unit (TCU) as taught by Wheatley in the 

As per claims 5 and 9, Kilmurray and Wheatley disclose element of: wherein the controller is further programmed to responsive to detecting the vehicle enters ON state, recharge the controller power source using power from the vehicle power supply (Wheatley, see at least paragraph 44).  

As per claims 8 and 17, Kilmurray and Wheatley disclose element of: wherein the one or more controllers are further programmed to power the wake monitor via a power source independent from a vehicle power supply (Wheatley, see at least abstract).

As per claims 14 and 20, Kilmurray and Wheatley disclose element of: wherein the one or more controllers are further programmed to send the ECU communication to the server via a mobile device wirelessly connected to the vehicle system (Wheatley, see at least paragraph 25).  

As per claim 15, Kilmurray and Wheatley disclose element of: wherein the one or more controllers are further programmed to receive a software update from the server to address the wakeup for the in-vehicle network (Wheatley, see at least paragraph 7 and 41).

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees. There are two ECU in the Kilmurray in figure 1 and 2. Wake-up Circuit also has a processing unit that functions as ECU for controlling power source (See at least figure 1 – 2 and paragraph 30 – 35). The signal travels between ECU 14 and wake-up circuit 18 via communication bus and data logger. Further more data logger keeps records of wake up or sleep signal. Paragraph 36 further include internal computing device which is part of wake-up circuit. Therefore, the Kilmurray teaches elements of “responsive to detecting the in-vehicle network switches from a sleep mode into a wakeup mode initiated from an electronic controller unit (ECU) requesting to communicate, record an ECU communication via the in-vehicle network and store the ECU communication in a storage of the wake monitor.“

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662